Exhibit 10.1
[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




                 


FIRST AMENDMENT TO
Lease AGREEMENT for a gamma knife unit (perfexion upgrade)


This First Amendment to the Lease Agreement for a Gamma Knife Unit (Perfexion
Upgrade) (“First Amendment”) is made and entered into effective as of April 23,
2020 (the “First Amendment Effective Date”) between Tufts Medical Center, Inc.
(“Medical Center”) and GK Financing, LLC (“GKF”).


R E C I T A L S:


A.Whereas, Medical Center and GKF entered into a Lease Agreement for a Gamma
Knife Unit (Perfexion Upgrade) dated July 30, 2013 (“Agreement”); and


B.Whereas, by a letter dated January 15, 2020, Medical Center previously
expressed its intent to terminate the Agreement effective April 22, 2020 (the
“Termination Notice”), which is also the expiration date of the Term of the
Agreement (the “Original Expiration Date”);


C.Whereas, Medical Center expects to obtain new gamma knife equipment from a
third party vendor (the “Replacement Equipment”) as early as the summer of 2020
but no later than April 2021, and until such time as set forth below, Medical
Center desires to continue to lease the Perfexion from GKF pursuant to the terms
of the Agreement;


Now, Therefore, for and in consideration of the recitals above and the mutual
covenants and conditions contained herein, Medical Center and GKF agree as
follows:


1.Unless otherwise defined herein, capitalized terms used herein shall have the
same meanings given to them in the Agreement.


2.The Termination Notice is hereby rescinded and the Term of the Agreement is
hereby extended without interruption commencing from the Original Expiration
Date until such time that the Replacement Equipment has been installed by
Medical Center (the “Extension Period”) at which point the Agreement will
terminate.


3.GKF shall de-install and remove the Perfexion on a mutually agreed upon date
which shall be determined based upon collaboration with the Medical Center’s
vendor and the third party security organizations. For the avoidance of doubt,
pursuant to Section 4.4 of the Agreement, the parties are each responsible for
their respective pro rata share of the costs and expenses related to third party
security organizations, which third party security organization costs and
expenses shall be allocated pro rata between the parties based on the time of
the third party security organizations spent on deinstallation and removal of
the Perfexion relative to the installation of the new gamma knife equipment. It
is acknowledged that, in connection with the deinstallation and removal of the
Perfexion



--------------------------------------------------------------------------------

Exhibit 10.1
[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




and the installation of the new gamma knife equipment, the parties may agree to
utilize one or more of the same contractors for both deinstallation and
installation (a “Shared Contractor”), subject however, to mutual agreement by
the parties of the allocation of such Shared Contractor’s fees and costs between
deinstallation and installation, which allocation is to be provided in advance
in writing to the parties by the Shared Contractor. If the parties mutually
agree in their respective sole discretion to use the Shared Contractor, then,
(i) GKF shall be solely responsible for payment of the agreed-upon portion of
Shared Contractor’s fees and costs allocated solely to the deinstallation and
removal of the Perfexion, and (ii) Medical Center shall be solely responsible
for payment of the agreed-upon portion of Shared Contractor’s fees and costs
allocated solely to the installation of the new gamma knife equipment; provided
that, in accordance with Section 4.4 of the Agreement, Medical Center shall
remain responsible, at Medical Center's cost and expense, to provide GKF with
Medical Center personnel (including Medical Center physicists) and services upon
request and as reasonably required by GKF to oversee, supervise and assist with
such de-installation and removal. In the event the parties do not agree on the
use of a Shared Contractor, the parties will then have the right to use their
own contractor.


4.Medical Center shall communicate expected timelines to GKF in writing not less
than sixty (60) days prior to the designated de-installation date of the
Perfexion, and the Parties shall cooperate to ensure a smooth transition of
gamma knife equipment.


5.During the Extension Period, Medical Center shall pay to GKF the applicable
per procedure payment as specified in Exhibit A to this First Amendment for the
use of the Perfexion; provided that, during the Extension Period, there shall be
no adjustments to the per procedure payment described in Sections 7.(a), 7.(b)
and 7.(c) of the Agreement.


6.Full Force and Effect. Except as amended by this First Amendment, all of the
terms and provisions of the Agreement shall remain unchanged and in full force
and effect and, together with this First Amendment, represent the entire
agreement of the parties with respect to the Perfexion and its use by Medical
Center. Unless the context requires otherwise, all references in the Agreement
to (i) the “Agreement” shall be deemed to mean the Agreement as amended by this
First Amendment; and (ii) the “Term” shall be deemed to refer to the Term, as
extended pursuant to this First Amendment. To the extent any of the terms of the
Agreement conflict with the terms of this First Amendment, the terms and
provisions of this First Amendment shall prevail and control. Nothing set forth
in this First Amendment shall relieve either party from any or all of its
obligations under the Agreement, including, without limitation, Medical Center’s
obligation to pay per procedure payments through the Term, as extended hereby,
and GKF’s obligations under Section 4 of the Agreement.


IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
under seal by their duly authorized representatives.



--------------------------------------------------------------------------------

Exhibit 10.1
[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.





GK FINANCING, LLCTUFTS MEDICAL CENTER, INC.




/s/ Craig K. Tagawa




/s/ Kristine M. Hanscom
By: Craig K. TagawaBy: Kristine M. HanscomIts: Chief Executive OfficerIts: Sr.
VP & Chief Financial Officer


















































































--------------------------------------------------------------------------------

Exhibit 10.1
[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Exhibit A


PER PROCEDURE PAYMENTS



Annual Procedures Performed During the Extension Period.
Non-Medicare
Fee Per Procedure
 Medicare
Fee Per Procedure1
[*****][*****][*****][*****][*****][*****][*****][*****][*****][*****][*****][*****]

Notwithstanding anything to the contrary set forth herein, (a) for purposes of
determining the per procedure payment, the number of annual procedures performed
shall be reset to zero (0) on each anniversary of the First Amendment Effective
Date; (b) for purposes of determining the applicable per procedure payment tier,
non-Medicare and Medicare procedures will be grouped chronologically as they are
performed; and (c) there shall be no retroactive adjustment of the per procedure
payment irrespective of whether the number of procedures performed during any
fiscal year reaches a lower per procedure payment level. For example, if during
an annual measuring period, [*****] procedures are performed (of which [*****]
are non-Medicare procedures and [*****] are Medicare procedures), then, (i) for
each of the first [*****] procedures performed (irrespective of the number of
non-Medicare and Medicare procedures comprising the first [*****] procedures),
Medical Center would pay [*****] for each non-Medicare procedure and [*****] for
each Medicare procedure; and (ii) for each of the next [*****] procedures
performed (irrespective of the number of non-Medicare and Medicare procedures
comprising the next [*****] procedures), Medical Center would pay [*****] for
each non-Medicare procedure and [*****] for each Medicare procedure.



